DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 20, 22-25, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affinito (U.S. Patent Publication 2013/0017441) in view of Thokchom (U.S. Patent Publication 2015/0333307) and Cussen (“Structure and ionic conductivity in lithium garnets”).

Regarding claims 20 and 34, Affinito discloses a lithium battery comprising a lithiated cathode, which includes a cathode current collector, an anode current collector, and a protective structure between the cathode and the anode current collector, wherein a lithium layer is plated on the anode current collector using current pulses to form an anode (Paragraphs 0034, 0046, 0047 and 0058).  Affinito also discloses that a solid electrolyte layer can be deposited on the protective structure to act as part of the structure (Paragraphs 0155).  Affinito states that the current collectors can be made from materials, such as aluminum, copper, nickel, etc. (Paragraphs 0132-0133), which are known by one of ordinary skill in the art to enhance plating uniformity.  As to claims 22-24, Affinito teaches that the amount of lithium deposited on the current collector (thickness of anode) is dependent on the state of charge, the initial pulse current, and the number of life cycles (Paragraphs 0011, 0024, 0058, 0059).  Regarding claim 25, it would have been obvious to one of ordinary skill in the art that there must be some state of charge monitoring of the anode because the state of charge determines how thick the anode will be.  Therefore, since there is a desired thickness of the lithium layer in Affinito, the state of charge must be monitored.
Affinito fails to disclose that the ionic conductivity of the solid electrolyte is at least 10-7 S/cm, and that the solid electrolyte is a ceramic electrolyte material selected from the group consisting of perovskites, antiperovskites, sulfide crystals, lithium-stuffed garnets, and combinations thereof.
Thokchom discloses a lithium solid state battery comprising a cathode, an anode metal current collector, a separator in between the cathode and anode current collector, and a solid electrolyte comprising LLZO on the separator, wherein a lithium anode is formed during charging of the battery by plating of lithium on the metal current collector (Paragraph 0043), as recited in claims 20 and 35 of the present invention.  
Cussen discloses lithium stuffed garnets having the formula LixLn3M2O12, where x is greater than 3, Ln can be La and M can be Zr (Pages 5168-5169).  Cussen also discloses that the total ionic conductivity of a lithium stuffed garnet, such as LLZO, can be up to 4x10-4 S/cm (Page 5172), as recited in claim 20 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have used LLZO for the solid electrolyte of Affinito because Thokchom teaches that LLZO works well at transferring lithium ions through the separator to form the lithium layer on the anode current collector and Cussen teaches that when in crystalline form, it has high ionic conductivity to create an efficient battery.
4.	Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affinito (U.S. Patent Publication 2013/0017441) in view of Thokchom (U.S. Patent Publication 2015/0333307) and Cussen (“Structure and ionic conductivity in lithium garnets”) as applied to claims 20, 22-25, 34 and 35 above, and further in view of Kuriki (U.S. Patent Publication 2011/0305958).
	The teachings of Affinito, Thokchom and Cussen have been discussed in paragraph 3 above.
	Affinito, Thokchom and Cussen fail to disclose that the ceramic electrolyte material is a sulfide crystal selected from LiPS4, Li7P3S11, Li3.25Ge0.25P0.75S4, Li10XP2S12, wherein X is Si, Ge, or Sn, and combinations thereof.
	Kuriki discloses a solid electrolyte for a lithium ion battery comprising a lithium phosphorus sulfide material having the formula LixPSy, where x and y are positive real numbers (Paragraph 0039), as recited in claim 36 of the present invention.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used LiPS4 or Li7P3S11 as the ceramic electrolyte of Affinito because Kuriki teaches that several different forms, including these formulas, of lithium phosphorous sulfides can be used as highly conductive solid electrolytes for lithium ion batteries.
5.	Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affinito (U.S. Patent Publication 2013/0017441) in view of Thokchom (U.S. Patent Publication 2015/0333307) and Cussen (“Structure and ionic conductivity in lithium garnets”) as applied to claims 20, 22-25, 34 and 35 above, and further in view of Fukui (EP Publication 1868260).
	The teachings of Affinito, Thokchom and Cussen have been discussed in paragraph 3 above.
	Affinito, Thokchom and Cussen fail to disclose that the ceramic electrolyte material includes CsPF6, HF or combinations thereof.
Fukui discloses an organic solid electrolyte for a lithium ion battery comprising an inorganic ion salt, such as CsPF6, doped into the polymer of the solid electrolyte (Paragraph 0026), as recited in claim 37 of the present invention.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used CsPF6 in the solid electrolyte of Affinito, Thokchom and Cussen because Fukui teaches that adding this material to a solid electrolyte improves the ion conductivity of the material.
Allowable Subject Matter
6.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	The terminal disclaimers, filed on 5/6/2022, have overcome the previously presented obviousness double patenting rejections.  Therefore, the rejections have been withdrawn.
8.	Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive.
	Applicants argue the Thokchom uses an amorphous LLZO material for the solid electrolyte rather than a crystalline lithium-stuffed garnet, as recited in the claims.  Applicants continue to argue that the crystalline LLZO is only used in the cathode.  The claims only recite a lithium-stuffed garnet for use as the solid electrolyte material and do not recite that the material is crystalline.  Lithium-stuffed means that there is a high number of lithium atoms.  Since amorphous LLZO has the same formula as crystalline LLZO, which has a high number of lithium atoms, they are both lithium-stuffed garnets.  Therefore, Thokchom teaches using a lithium-stuffed garnet as a solid electrolyte between electrodes in a battery that forms a lithium layer on the anode current collector during charging.
	Applicants also argue that Cussen provides no reason for substituting an amorphous LLZO with a crystalline LLZO.  As discussed above, Thokchom teaches that an LLZO material is effective as a solid electrolyte between electrodes in a battery that forms a lithium layer on an anode current collector during charging because it works well at transferring lithium ions through the separator.  Cussen then teaches that a crystalline form of this same material has a much higher ionic conductivity, meaning it further improves lithium ion transfer through the separator.  Since one of the goals of Affinito is to have a separator with high ionic conductivity, it would have been obvious to one of ordinary skill in the art that a crystalline form of LLZO could be used as a solid electrolyte of Affinito to improve the ionic conductivity and properties of the battery.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722